 THOMAS STEEL CO.Thomas Steel CompanyandJack Brodiske. Case13-CA-247549 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 14 November 1985 Administrative LawJudge Michael D. Stevenson issued the attacheddecision.The General Counsel filed exceptions anda supporting brief,the Respondent filed cross-ex-ceptions and a supporting brief,and both partiesfiled answering briefs."The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,fmdings,2 andconclusionsand to adopt the recommendedOrder.aORDERThe recommendedOrder of theadministrativelaw judge isadoptedand the complaint is dis-missed.iThe Respondent filed a motion to reopen the record to introduce anarbitration award and the General Counsel filed a motion to strike a por-tion of the Respondent's brief in opposition to the General Counsel's ex-ceptions.Both motions are denied.2The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.In adopting the judge's finding that the Respondent's letter dated 14December 1984 to Jack Brodiske was not violatve of Sec. 8(a)(1) of theAct,we rely solely on the judge's findings that Brodiske's conduct,which prompted the Respondent to send the letter,was unprotected andthat the Respondent at the time it sent the letter did not know or couldnot have reasonably known of the arguably concerted nature of Bro-diske's conduct.Member Johansen relies only on the latter reason.The Respondent has requested that it be awarded attorney fees andcosts "in responding to the General Counsel's bad faith exceptions." Sucha claim can only be filed under the Equal Access to Justice Act.Brian Steinbach,Esq.,for the General Counsel.JohnMorrisonandEdwinC.Thomas,Esq&(Bell,Boyd &Lloyd),of Chicago,Illinois, for the Respondent.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON,Administrative Law Judge.This case was tried before me at Chicago,Illinois, on 12August 1985,1 pursuant to a complaint issued by the Re-"All dates refer to 1984 unless otherwise indicated.389gional Director for Region 13 on 12 February 1985, andwhich is based on a charge filed by Jack Brodiske (theCharging Party)on 9 January 1985.The complaint al-leges that Thomas Steel Company(Respondent)has en-gaged in certain violations of Section 8(axl) of the Na-tional Labor RelationsAct (the Act).IssuesWhether Respondent's letter of 14 December violatedSection 8(a)(1)of the Act because it threatened theCharging Party with legal action in retaliation for thelatter's concerted protected activities.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs.Briefs,which have been carefully considered,were filed onbehalf of the General Counsel and the Charging Party.2On the entire record of the case,and from my obser-vation of the witnesses and their demeanor,Imake thefollowingFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that it is a corporation engaged inthemanufacture of steel reinforced bars and having aplant located in Lemont, Illinois.It further admits thatduring the past year,in the course and conduct of itsbusiness,ithas purchased and received goods and mate-rials valued in excess of $50,000 from suppliers outsidethe State of Illinois.Accordingly, it admits, and I find,that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that United Steelwork-ers ofAmerica, AFL-CIO isa labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The Facts1.General backgroundEffective 9 February1983,Ceco Steel Company solditsmanufacturingfacility locatedinLemont,Illinois, afew miles southwest of Chicago,to Respondent. At thetime of sale and for many yearsprior thereto,Ceco hadbeen party to a collective-bargaining agreement with theUnited Steelworkers of America,AFL-CIO (the Union).The most recent agreement between Ceco and the Unioncovered theperiod of 16October 1980 to 15 August1983(G.C. Exh.1(a)).On 14 December 1982 a memo-randum agreement(G.C. Exh.2(b))was signed by Re-spondent and the Union modifying the labor agreement(G.C. Exh.2(a)) in certain respects, and extending the2The General Counsel's unopposed four-page motion to correct thetranscript is granted. Thb changes are reported in the appendix to thisdecision [omitted from publication].281 NLRB No. 60 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor agreementto 15 October1986.Approximately 350unit employees and a number of supervisors and manag-ers are employed by Respondent.One such unit employ-ee was the ChargingParty, JackBrodiske,a lengthy wit-ness at hearing.Employed byRespondent and its predecessor a totalof 21 years,Brodiske had been afully satisfactory em-ployee until the events leading to this case.Among thejobsperformedby Brodiskewas that of welder, a job heheld for several yearsbefore hisdischargeon 12 Octo-ber. In additionto his job in theplant,Brodiske held sev-eral offices in Local 5889of the Union. A member forabout 21 years,he hadserved as vice president of theLocal for about10 months(July to May 1985) by virtueof appointmentof LocalPresident James Bruce, also awitness at hearing.As vice president,Brodiskewasactive in negotiating grievances and problems with man-agement.Brodiske also had served as chairman and onlymemberof the Local's safety andhealthcommittee byvirtueof appointmentof then UnionPresident Ray Ro-chell about 6 or 7 years beforeBrodiske was terminated.Brodiske's tenure in thisjob continuedallegedly evenafter his termination.At the timeof hearing, Rochell wasplant manager and testifiedfor Respondent.As chairmanof the safetyand health committee,Brodiske would re-ceive complaints from employees regarding allegedsafety hazards and work to correct the matters were pos-sible.Brodiske also acted on his own initiative to remedyproblems where he observed them.Brodiske held still a third unionoffice,chairman of theLocal'sworkmen's compensation committee,again byappointment of Bruce. Brodiske held thisjob for only 4months, stepping down after his dischargeon 12 Octo-ber.Brodiske also was appointed to and served as theLocal's entertainment and refreshment chairman for the8 to 10 yearsbefore hisdischarge.Finally,Brodiskeserved as a union trusteefor about6 years. Respondentwas awareof all or mostof Brodiske's positions becausehe frequently dealt with company supervisors and be-cause all or most company supervisors had been unitmembersbefore theirpromotions.The partiesstipulatedthat on 9 February 1983, then Assistant PlantManagerRochell was aware that Brodiskewas vice president oftheUnionand involvedwith the Union'sworkmen'scompensation committee.In addition,Robert Thomas,Respondent's chief executiveoffice (CEO), Norm Ne-manich,Respondent's safety manager,and other compa-ny supervisors and officials met with Brodiske at month-ly safetymeetingsprior to thelatter's discharge.Brodiske received a nominal paymentof about $35-$40 per monthfrom the Union for hisunion activities.2.Factsand circumstances surrounding Brodiske'sdischargeOn 12 OctoberBrodiske was working the 8 a.m. to 4p.m. shift.His immediate foreman wasAlan Eulert, astatutory supervisorand witnessfor Respondent. Eulerthad been employedby Respondent and Ceco for 23 or24 yearsbut, asof 12 October,he had been a foremanfor only a few months.Beforethat,Eulert had been amachinist for several years in the bargaining unit, hadserved briefly as a unionofficial,and had been acquaint-ed withBrodiskeover the years. At the timeof hearing,Eulert was serving as general foreman,a promotion heachieved about1month beforethe hearing.Shortly after 8 a.m. on 12 October, Eulert told Bro-diske to weld two rolls in the machine shop. Each rollwas about 4 to 5 feet long, about 1 foot in diameter andweighed 300 to 400 pounds.Brodiske began to weld thefirst rolland almost completed the job.ThenBrodisketold Eulert that he would not be able to work on thesecond roll because it had excess amounts of grease andoil on it and,in the opinion of Brodiske, thisconstituteda safety hazard.Brodiske asked Eulertto have itcleanedso he could continue his weldingwork. Eulert told Bro-diske that if the latterfelt the roll neededcleaning, heshould clean it himself.Brodiske declinedto do this, pri-marily because the cleaning process itself,using solvent,might increasethe safetyhazard and because it was nothis job. At thispoint,Eulert left to consult with his supe-rior over thematter.After consulting with the general foreman,Eulert re-turnedwith a special"hot coat,"about three-quarterlength and designed for repelling heat and molten metal.Eulert alsooffered to provideBrodiskeheavy rubbergloves and rubber galoshesto protectBrodiske's shoes.The cleaning solvent was in a tank about50 to 60 feetfrom the rollwhichBrodiske had been orderedto weld.Brodiske continued to refuseto performhis assignedwork,claiming thesafetyclothingdescribed abovewould not adequatelyprotect him. Thatis, if the solventdripped onhis clothing,the welding torch might ignitethe solvent and cause him tosuffer injury from theburns.At thispoint,Eulert toldBrodiske either to finishthe weld or go home. Brodiske requested permission toconsultwithUnion President Bruce and Nemanich.Eulert agreed to this and, ashort timelater,a meetingoccurredin the general foreman'soffice.Both sides dis-cussed their respective positions,but no agreement wasreached. The meeting concludedwhen Eulertasked Bro-diske if he was refusing to perform the work asdirected.Brodiske answered that he was because the job wasunsafe.Eulert then told Brodiske to leave the plant. Asthemeeting was breaking up, Nemanich,who did nottestify, said that in the operation of the plantthere weremany unsafe jobs,but they justget done.To this, Bro-diske replied that he was unwilling to do this particularunsafe job.ThenBrodiske made a referenceto the U.S.Occupational Safety and Health Administration(OSHA),saying,maybe OSHAneeded to come in tolook overthe plant.Eulert immediately asked for a clarification ofthe remark,asking,"Are youthreateningto bring inOSHA?"Brodiske denied anyimplied threat. Then heleft the plant.On 13 OctoberBrodiskereceiveda telegram from W.C. Langer,Respondent's personnel manager and statuto-ry supervisor, stating thatin light ofthe eventsdescribedabove,Brodiske was being given a"Five daysuspension... pending discharge." (G.C. Exh. 3.)On 14 OctoberBrodiskefiled a grievance over the dis-cipline imposed on him(G.C. Exh. 4). There followed a THOMAS STEEL CO.series of grievance meetings,each of whichresulted inthe denialof Brodiske's grievance.On 19 July 1985 thefacts surrounding Brodiske's dischargewere presented toan arbitratorwho, as of hearing,had not reached a deci-sion.The discharge does not constitutean issue in the in-stant case.3.Brodiske's postdischarge activitiesOn 15 October,3 days before the first formal griev-ance meeting,Brodiske called Ashland Chemical Compa-ny,manufacture of mineral spirits, the cleaning solventwhich Eulert had recommended.Brodiske talked toTracy Smith,product safety coordinator for Ashland. Hetold Smith that he was vice president of the Union andchairman of the union health and safety committee. Bro-diske then asked several questions regardingthe properprocedurefor thesafe handling and usage of the mineralspirits solvent.Brodiske also requested that a materialsafety date sheet(MSDS)be sent to him at his home ad-dress.An MSDS explains physical properties,properhandling,disposal,and possible health effects of a givenproduct or chemical.Smith sent the MSDS and Brodiskereceivedit (G.C.Exhs.8, 15). Thinking he would not re-ceive the officialMSDS by the 18 October grievancehearing,Brodiske called Smith back and received perti-nent informationover the telephone which he typed on ablank MSDS he had received from a local OSHA office(G.C. Exh. 5).During the two conversations with Smith, Brodiskenever mentioned Respondent's name,nor disparaged theCompany in any way.According to Respondent's coun-sel,Brodiske's telephone contactswith Ashland had noconnection to a 14 December letter sent by Respondent'scounsel to Brodiske(R. Br. 61). (As reflected in the anal-ysis and conclusions section of this decision,the GeneralCounsel disputes this assertion.)Thisletter is reflectedbelow and is claimed by the General Counsel to haveviolated the Act.On 14 OctoberBrodiske stated at the grievance meet-ing that he had talked to Smith at Ashland and wasawaiting the Company'smineral spiritsMSDS which hehad not yet received. Brodiske then referred to theMSDS sheet which he had prepared(G.C. Exh.5), andrestated his position regarding the events in question. At-tending the meeting for Respondent was CEO Thomas,Rochell,Eulert,and others.About 22 October,Respondent sent a second telegramto Brodiske telling him that his 5-day suspension was toculminate in a discharge(G.C. Exh.7).On the samedate,Brodiske requested that his discharge be taken tothe next grievance step(G.C. Exh. 9).On 9 November the third-step grievance meeting washeld with the same result as before. On 13 NovemberRespondent sent a third telegram to Brodiske stating thathis discharge would stand(G.C. Exh. 10). On 16 No-vember the Union requested arbitration(G.C. Exh. 11).Brodiske filed charges over his discharge with boththe NLRB and OSHA, and both were deferred to arbi-tration(G.C. Exh.13). Sometime in December,Brodiskealso requestedOSHAtomake a plant safety inspectionconcentrating on matters which Brodiske had periodical-ly brought to the attention of management beginning391about 2 years before his discharge.These matters includ-ed allegedly unsafe ladders and couplings on railroadcars.Meanwhile,on 12 November,Brodiske attended aunion meeting in which a member named Pasley ex-pressed concern about a product he was working with.Pasley did not testify but, according to Brodiske,Pasleyworked in the pit area of Respondent'smelt shop andwas experiencing headaches and skin rashes.Pasley andBruce asked Brodiske to look into the matter to see if aparticular skoating material might be causing the healthproblems.Skoate is a coating material that is adminis-tered into the molds, used to facilitate the manufacturingprocess involving liquid molten steel.Bruce obtained a label from the drum of skoate reflect-ing the name of the manufacturer,Nelco Chemical Com-pany.Bruce gave this to Brodiske and again asked himto look into the matter.A few days later,Brodiske calledNelco Chemical Company and talked to Kurt Hoff,product manager since March 1982.Brodiske gave Hoffhis correct name and address and then falsely stated thathe was an independent safety consultant who had beenhired by Respondent.Brodiske also stated that he was in-terested in certain mold coatingproductsincluding theskoate and requested both an MSDS and product datasheet on the materials.Hoff agreed to the request.Before sending out the requested information, Hoffcalled the Nelco district sales manager to verify Bro-diske's request as legitimate.In the past,Nelco competi-tors had called Hoff and attempted to obtain confidentialinformation by using various ruses. A short time later,the sales manager calledHoff back to report the correctstatus of Brodiske.ThereafterHoff decided not to sendthe requested information to Brodiske.In his testimony,Brodiske admitted talking to Hoff,but denied any misrepresentation about his status. Icredit Hoff on this point.Although not a completely in-dependent witness in that his employer and Respondenthave a business relationship, I find thatHoff was person-ally independentof the controversyin this case. I fmd ithighly unlikely that he would give false testimony toprotect his employment interests. I also noted his de-meanor and his recall of the Brodiske call. Basically,Hoff has nothing to gain in this case and I believe histestimony.After Hoff requested that the bona fides of Brodiske'stelephone call be verified,the sales manager-a mannamed Vukelich-asked a subordinate of his namedJames Clark to investigate.Clark testified that he is em-ployed by Nelco as a technical services representativewho services customers of Nelco. One of these custom-ers is Respondent.In early December,Clark talked toJim Wyatt,then melt shop superintendent for Respond-ent.Wyatt,also a witness for Respondent, told ClarkBrodiske's correct status with the Company. Then Wyattwondered rhetorically why Brodiske wanted the infor-mation,unless he was on a fishing expedition to causetrouble for the Company. However, Wyatt deniedtellingClark not to give Brodiske the information and Clark'stestimony corroborated the testimony of Wyatt. Wyatt, a25-year veteran of Ceco and Respondent,had been dis- 392DECISIONSOF NATIONALLABOR RELATIONS BOARDcharged by Respondent 1 week before the hearing.Under the circumstances,I found him without bitternessand a highly credible witness.Wyattreported to Plant Manager Rochell that Bro-diske had contacted Nelco Chemical seeking informationon the skoating material,but not that Brodiske had mis-represented himself in attempting to get the information.Rochell, former union president for 9 years and an em-ployee for 24 years, testified that he requested counsel towrite a letter to Brodiske because of concern that Bro-diskewas interfering with Respondent's suppliers andcustomers.That concern was based not only on Wyatt'sreport to him, but also on rumors he heard around theplant.These alleged rumors, from persons whose namesRochell could not recall,were to the effect that Brodiskeintendedto tryand hurt Respondent because of the cir-cumstances of his discharge.Based on the request of Rochell,AttorneyThomas,Respondent's trial counsel and brother of Respondent'sCEO Thomas, wrote a letter to Brodiske.The letterreads as follows(G.C. Exh. 14):BELL, BOYD & LLOYDA PARTNERSHIP INCLUDINGPROFESSIONAL CORPORATIONSTHREE FIRST NATIONAL PLAZASUITE 320070 WEST MADISON STREETCHICAGO, ILLINOIS 60602December 14, 1984Mr. Jack Brodiske315 Carol RoadNew Lenox, Illinois 60451Dear Mr. Brodiske:Pleasebe advised that this firm representsThomas Steel in regard to certain actions you havetaken to interfere with relations between the compa-ny and certain of its suppliers.Demand is herewith made that you immediatelyceaseallefforts to interferewith Thomas SteelCompany's business relations with its customers andsuppliers.Any further acts on your part to interferewith such relationships will result in a lawsuitagainst you for damages and an injunction.You have already utilized the grievance proce-dures set forth in the Collective Bargaining Agree-ment with the United Steelworkers to resolve yourlabor dispute with the company.In due coursethose procedures will result in an appropriate deci-sion with respect to your claim. The company in-siststhat you limit your efforts to the steps provid-ed under that agreement.Sincerely yours,/s/ Edwin C. ThomasB. Analysis and Conclusions1. Introductory mattersAll agree that Brodiske's discharge is not an issue inthiscase.To this nonissue, I add additional matterswhich need not be decided here.Thus, I need not decidewhether the surrounding circumstances of the 12 Octo-ber welding job which Brodiske failed to perform re-flected a genuine hazardous condition or whether Bro-diske believed in good faith that a hazardous conditionexisted.Similarly, Brodiske's complaints to OSHA neednot be evaluated by me for good faith.For the purposesof this case,I find only that on 14 December,the date ofthe letter in question,Brodiske was Respondent's formeremployee.2.Are former employees protected under the Act?As a thresholdissue,Respondent contends (Br. 7-8)that because Brodiske was a former employee ratherthan a current employee, he cannot be found to be avictim of an 8(axl) violation. This claim must be quicklyrejected. InLittleRock CrateCo.,227NLRB 1406(1977), the Board defined "employee" under Section 2(3)of the Act to mean "members of the workingclass gen-erally" including "former employees of a particular em-ployer."g In support of its argument, Respondent citesNLRB v Texas Natural Gasoline Corp.,253 F.2d 322 (5thCit. 1958), a case reversing the Board on the issue ofwho is entitled to the protection of the Act. I reject thisprecedent because I am obliged to follow Board prece-dent,which the Supreme Court has not reversed.4 Ac-cordingly, Respondent's authority will not be followedhere.3.WereBrodiske's activities in issue concerted andprotected?Having determined that Brodiske is not excluded fromcoverageof the Act by virtueof his status as a formeremployee, the next question is whether Brodiske was en-gaged in protected concerted activities prior to receipt ofthe 14 December letter recited above.Contrary to the General Counsel, I find the only activ-ity ofBrodiske in issue is the contact with Nelco Chemi-calCompany. The GeneralCounsel appears to argue(Br. 20-23) thatthe letter in question was caused notonly by the Nelco contact, but also by Brodiske's serviceas a unionofficerand union committee chairman, Bro-diske's encounter with Eulert on 12 October, Brodiske'sgrievance-processingactivities,Brodiske'sfilingofcharges with the Board,and his contacts with OSHA.There is no credible evidence to support a claim that theletter in question was sent for any other reason than thecontact with Nelco Chemical.In supportof theabove conclusion,I note the lan-guage of the letter itself referring to interference "withrelations between the company and certain of its suppli-ers." In addition,I note the testimony of Plant ManagerRochell.BecauseRochellrequested counsel towrite theletter in question, his testimony about why the letter waswritten is critical.Generally, I credit Rochell's testimonyas found in the "Facts" above.My findings need not be8 See alsoWaco, Inc.,273 NLRB 746, 747 fn. 8 (1984);Enterprise Ag-gregatesCorp,271 NLRB 978,982 fn.16 (1984).4Waco, Inc.,supra, 273 NLRB at 749 fn 14,citingIowa Beef Packers,144 NLRB 615,616 (1963). THOMAS STEEL CO.repeated.It suffices to say there was no reason to believethat Respondent chose the letter to settle old scores forBrodiske's other activities.Accordingly,I turn to reviewBrodiske's contact with Nelco Chemical to see if theseactivities were concerted and protected.Briefly, I note that Bruce testified that he requestedBrodiske to continue as chairman-and only member-ofthe Union's health and safety committee even after 12October.Unlike the job of chairman of the workmen'scompensation committee,which Brodiske left after 12October because that committee needed someone in theplant,Brodiske remained as chairman of the health andsafety committee after Bruce allegedly requested that hedo so.This is difficult to believe.Brodiske testified thathis failure to be on company property hindered him to asmall extent but that he could still carry out his duties.(R.Br. 129.)I fail to see how he could perform hisduties if he was not in the plant.His duties included re-ceiving health and safety complaints from unit members.Allegedly, four to five members contacted him at homeafter his discharge to complain about various matters.This is in addition to member Pasley who allegedly com-plained about the skoating material. None of these per-sons testified.No minutes of the union meeting of 12 No-vember were offered to prove Brodiske's concerted ac-tivities.Furthermore,as a former employee, Brodiskewas unable to meet with management representatives todiscuss safety and health issues.Nor could Brodiske per-sonally observe safety or health hazards in the plant. Forall these reasons,I do not believe that Brodiske contin-ued as the Union's safety and health committee chairmanand only member after 12 October.I further fmd thatwhen he spoke to Hoff,he was not engaging in concert-ed activities,but was acting as an individual. 5In fording insufficient proof of concerted activitybased on credibility assessment,I emphasize that I do notnecessarily agree with the conclusions expressed in Re-spondent's letter.The issue for me is not whether thesestatements are accurate,but whether the letter addressedBrodiske's concerted activities.I find that the letter doesnot.In a further attempt to show the necessary concert ofaction,theGeneral Counsel argues(Br.24) that inmaking the call to Nelco,Brodiske was merely attempt-ing to enforce a right under the labor contract"to ensurethat the employer was [making]reasonable provisions forthe safety and health of its employees." (G.C. Exh. 2(a),art.V, sec.4, pp. 53-54.) If the General Counsel is cor-rect,the Board'sInterborodoctrine applies to this case.That is,under this doctrine, the assertion by a single em-ployee of rights derived from a collective-bargainingagreement is protected under Section 7 of the Act on thereasoning that the employee's act is an extension of theconcerted action that produced the agreement,and thatitaffects the rights of all employees covered by theagreement.°SeeMeyers Industries,268 NLRB 493 (1984),remanded sub nom.Pri11 Y.NLRB,755 F.2d 941(D.C. Or.1985).aSeeInterboro Contractors,157 NLRB 1295,1298 (1966),enfd. 388F.2d 495(2d Cir.1967); see alsoNLRB v City Disposal Systems,465 U.S.822 (1984).393In agreement with Respondent(Br. 14-16),I find thattheInterborodoctrine does not apply to this case. In Re-gency Electronics,276 NLRB 4fn. 3 (1985), the Board re-ferred to theInterborodoctrine and the Supreme Courtdecision approving the doctrine,NLRB v. CityDisposalSystems.Before this doctrine applies to a given case, theBoard noted,the employee must make an "honest andreasonable invocation"of a collective-bargaining con-tract.When this is done,the Board will find concertedaction"regardless of whether the employee turns out tohave been correct in his belief that his right was violat-ed." In the present case,I find insufficient evidence thatBrodiske continued as the Union's health and safety com-mittee after his discharge.Even more improbable is theclaim that Brodiske was acting in the capacity when hemisrepresented his status to Hoff.I also ford on thisrecord no evidence that Brodiske honestly and reason-ably invoked the collective-bargaining agreement. How-ever,Icannot conclude,as Respondent does (Br. 16),thatBrodiskewas engaging in a personal vendettaagainst Respondent by contacting Nelco Chemical.' Onthe other hand, I accept no responsibility to account forBrodiske's curious behavior except to find no concertedactivity under theInterborodoctrine.Turning backtoMeyersIndustries,supra, 268 NLRBat 497,the Board stated:Once the activity is found to be concerted, an8(a)(1) violationwill be found if, in addition, theemployer knew of the concerted nature of the em-ployee's activity,the concerted activity was pro-tected by the Act, and the adverse employmentaction at issue. . .was motivated by the employ-ee's protected concerted activity.Under these tests, this case must fail for additional rea-sons beyond the lack of concerted action.InCenter Ridge Co.,276 NLRB 105 (1985), the Boardfound it unnecessary to determine whether particular ac-tivitywas concerted.Instead, it dismissed the case basedon the failure of proof to show that the employer knewof the alleged concerted activity.Similarly, in thepresent case, there is not a scintilla of evidence to sug-gest that when Respondent sent the 14 December letter,itknew or even could reasonably have suspected thatBrodiske was acting in concert with other individuals.8The General Counsel's case is lacking still a third nec-essary ingredient.I find Brodiske's call to Nelco Chemi-calwas unprotected activity,basically for the same rea-sons I found the call to Nelco to be individual ratherthan concerted activity.In this regard,I rely primarily,T I further disagree with Respondent that Brodiske had no authority tocontact third parties to enforce the labor agreement.Had I otherwisefound an honest and reasonable invocation of the labor agreement, thecall byBrodiske to Nelco may well have been concerted protected activ-ity.s SeeCenterRidge Co., 276 NLRB at105 fn.5, forauthority predatingMeyers,requiring proof of employer knowledge of concertedactivity toestablish an 8(a)(1) violation. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDbut not exclusively,on the misrepresentations concerningBrodiske's status.9In conclusion,I turn to examine the adverse employ-ment action at issue-the 14 December letter reflectedabove.Because I have found no protected concerted ac-tivity, the letter could not have been motivated by theseactivities.However,additional discussion is warranted.It should be noted that longstanding Board precedentholds that although the actual filing of a lawsuit is not anunfair labor practice, the threat to do so is.1 ° Respond-ent contends that the threat to sue to stop unlawful ac-tivity does not violate the Act (Br. 21). I agree. Howev-er, I do not find Brodiske's actions in this case to havebeen unlawful.It is one thing to find his actions to benot concerted nor protected as I have done.It is quiteanother to find his actions unlawful.Because this casedoes not require me to find that his actions were eitherlawful or unlawful.I decline to do so.It sufficies to saythat if it be found on review that Brodiske was engaginginprotected concerted activity by contacting NelcoChemical and that somehow Respondent knew that Bro-diske was acting in a protected way on behalf of others,then it follows that the letter in question would violatethe Act.I IRespondent also argues that because the threat to sueiscontained in a private letter to Brodiske,there is noviolation because of a lack of chilling effect on the rightsof others (Br. 21). This claimmust alsobe rejected. Ifound above that Brodiske is considered to be an em-ployee under the Act.12 Accordingly, his rights are vio-9 SeeSoconyMobil Oil Co. v. NLRB,357 F.2d 662, 664 (2d Cir 1966),Producers Casting Agency,246 NLRB 558 (1979);Roadway Express, 271NLRB 1238 (1984).10 See SENicholsMarcy Corp.,229 NLRB 75 (1977). See alsoBillJohnson's RestaurantP.NLRB,461 U.S. 731 (1983).11Clyde Taylor Co.,127 NLRB 103, 109 (1960).12 The test of interference,restraint, and coercion under Sec.8(a)(1) ofthe Act "isdeterminedby whetherthe conduct may reasonably be saidto have a tendency to interfere with the free exercise of employee rightsunder theAct."Waco,Inc.,supra,273 NLRB at 748.Under this test, Ilated by the letter,again,only if he is found on reviewto have been engaging in concerted protected activitiesand if the employer knew of these concerted protectedactivitieswhen it sent the letter.However,because Ihave found to the contrary,I am required to recommendthat this case be dismissed.13Dismissalof Complaint14CONCLUSIONS OF LAW1.The Respondent,Thomas Steel Company,is an em-ployerwithin the meaning of Section2(2) of the Act, en-gaged in commerce and in an industry affecting com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Union,United Steelworkersof America, AFL-CIO, isa labor organizationwithin themeaning of Sec-tion 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'sORDERIt is recommended that the complaint be dismissed inits entirety.would find an 8(a)(1) violation in this case but for the absence of proofon the key elements concerted,protected activities and employee knowl-edge.15 CompareEsco Elevators,276 NLRB 1245 (1985).14 In light of my analysis and conclusions, it is unnecessary to considerwhat effect, if any,theIllinoisToxic Substance Disclosure to EmployeesAct,contained in the appendix to Respondent's brief, would have on theissues contained in this case.15 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses